Exhibit 10.2

AMENDMENT NO. 1 TO

ARC DOCUMENT SOLUTIONS, INC.

2014 STOCK INCENTIVE PLAN

In accordance with Section 19(b) of the ARC Document Solutions, Inc. 2014 Stock
Incentive Plan (the “Plan”), the Plan is hereby amended as follows, effective
upon approval by the stockholders at the annual meeting on May 1, 2014:

Section 5(a) of the Plan is hereby amended and restated in its entirety as
follows:

(a) “(a) Basic Limitation.

Shares offered under the Plan shall be authorized but unissued Shares or
treasury Shares. The aggregate number of Shares authorized for issuance as
Awards under the Plan shall not exceed the sum of (x) 2,720,327 Shares, plus
(y) the sum of the number of Shares subject to outstanding awards under the
Company’s 2005 Stock Plan (the “Predecessor Plan”) on the Effective Date that
are subsequently forfeited or terminated for any reason before being exercised
or settled, plus the number of Shares subject to vesting restrictions under the
Predecessor Plan on the Effective Date that are subsequently forfeited, plus the
number of reserved Shares not issued or subject to outstanding grants under the
Predecessor Plan on the Effective Date, in an aggregate amount not to exceed
3,500,000 Shares. Notwithstanding the foregoing, (i) the number of Shares that
may be delivered in the aggregate pursuant to Restricted Shares and Stock Units
awarded under the Plan shall not exceed 1,000,000 Shares, and (ii) the number of
Shares that may be delivered in the aggregate pursuant to the exercise of ISOs
granted under the Plan shall not exceed 3,500,000 Shares plus, to the extent
allowable under Section 422 of the Code and the Treasury Regulations promulgated
thereunder, any Shares that become available for issuance under the Plan
pursuant to Section 5(c). The limitations of this Section 5(a) shall be subject
to adjustment pursuant to Section 12. The number of Shares that are subject to
Awards outstanding at any time under the Plan shall not exceed the number of
Shares which then remain available for issuance under the Plan. The Company
shall at all times reserve and keep available sufficient Shares to satisfy the
requirements of the Plan.”

To record the amendment of the Plan, ARC Document Solutions, Inc. has executed
this document this 18th day of April, 2014.

 

ARC Document Solutions, Inc. By:   /John E.D. Toth/ Title:   Chief Financial
Officer